Citation Nr: 0818969	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  02-01 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent from September 30, 1997 to July 7, 2000, and in 
excess of 60 percent from July 8, 2000, for service-connected 
paramyotonia congenita with a probable history of a 
cerebrovascular accident (paramyotonia congenita).  

2.  Entitlement to service connection for claimed migraine 
headaches.  

3.  Entitlement to service connection for a claimed cervical 
spine disorder.  

4.  Entitlement to service connection for a claimed lumbar 
spine disorder.  

5.  Entitlement to service connection for a claimed thoracic 
spine disorder.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran had active duty service from July 1981 to April 
1988, June 1989 to October 1989, and from July 1993 to 
January 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from April 1998 and October 2003 rating decisions of the RO.  

The procedural history of this case requires some preliminary 
discussion.  The RO issued a rating decision in April 1998, 
and the veteran filed a Notice of Disagreement in May 1998.  
In turn, the RO issued a Statement of the Case in September 
1998.  Under stated regulations, the veteran should have 
perfected her appeal by April 1999.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302.  

Generally, when an appeal is not timely filed, RO 
determinations become final, and the claim cannot be reopened 
absent the submission of sufficient new and material 
evidence.  38 C.F.R. §§ 3.156, 20.1103.  

In August 1999, however, the RO wrote to inform the veteran 
that it was still processing her application for 
compensation.  In September 1999, the veteran submitted 
additional medical evidence.  

In January 2002, the RO issued a Supplemental Statement of 
the Case.  In March 2002, the veteran asked for additional 
time in which to file a Substantive Appeal.  Her Substantive 
Appeal was received in March 2002.  Another Supplemental 
Statement of the Case was issued in March 2004.  

The veteran did not comply with time limitations for 
perfecting an appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  However, the ambiguity of the RO's actions in 
continuing to process the veteran's claim have reasonably led 
the veteran to believe that her claim was still in appellate 
status.  

Thus, because the veterans' benefits system is both 
"paternalistic" and "uniquely pro-claimant," the Board 
reviewed the veteran's claim in September 2005 despite the 
obvious procedural defects.  See Jaquay v. Principi, 304 F.3d 
1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. 
Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  

During the course of this appeal, the RO increased the 
evaluation for the service-connected paramyotonia congenita 
from no percent to 60 percent.  As part of its calculation in 
assigning the 60 percent rating, the RO included service 
connection for a possible cerebrovascular accident as 
described in issue number one.  The matter of service 
connection for the residuals of a cerebrovascular accident 
was formerly a separate and distinct issue.  

As a result of issue consolidation in the assignment of the 
higher rating, the separate issue of service connection for a 
cerebrovascular accident is no longer before the Board as the 
full benefit sought had been granted.  See Grantham v. Brown, 
114 F. 3d 1156 (Fed. Cir. 1997).  

By an October 2003 rating decision, the RO granted increased 
ratings (30 percent effective on September 30, 1997 and 60 
percent effective on July 8, 2000) for paramyotonia congenita 
with a possible history of cerebrovascular accident.  The RO 
also granted a total rating based on individual 
unemployability due to service-connected disability, 
effective on July 8, 2000.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating but less that the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge in Washington, 
D.C.  She withdrew her hearing request in January 2005.  

In September 2005, the Board remanded the issues of an 
initial evaluation in excess of 60 percent for service-
connected paramyotonia congenita with a possible history of a 
cerebrovascular accident, service connection for headaches, 
service connection for a cervical spine disorder, service 
connection for a thoracic spine disorder, and service 
connection for a lumbar spine disorder.  

The issues of service connection for headaches and service 
connection for cervical, thoracic and lumbar spine 
disabilities are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  From September 30, 1997 to July 7, 2000, the signs and 
symptoms of the service-connected paramyotonia congenita were 
not shown to be nearly constant with restricted routine daily 
activities to less than 50 percent of the pre-illness level, 
or waxed and waned, resulting in periods of incapacitation of 
at least six weeks total duration per year.  

2.  Since July 8, 2000, the signs and symptoms of the 
service-connected paramyotonia congenita are not shown to be 
nearly constant and so severe as to restrict routine daily 
activities almost completely and occasionally preclude self-
care.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 30 percent from September 30, 1997 to July 7, 2000, 
and in excess of 60 percent from July 8, 2000, for the 
service-connected paramyotonia congenita with probable 
history of cerebrovascular accident, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.88b, 4.124a; Diagnostic Codes 6354, 8023 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in September 2005 and January 2006, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
her claims.  The veteran was also generally invited to send 
information or evidence to VA that may support her claims, 
was advised of the basic law and regulations governing the 
claims, the basis for the decisions regarding the claims, and 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's increase rating claim, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claim for an initial higher disability rating; 
and under the circumstances, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's claims after the initial decision in 
this case.  While the notice provided was not given prior to 
the first RO adjudication of the claims, the notice was 
provided by the RO prior to July 2006 supplemental statement 
of the case and prior to the certification of the veteran's 
case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and her 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the veteran and her 
representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II. Initial rating claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, where a veteran has been diagnosed as having a 
specific condition and the diagnosed condition is not listed 
in the Ratings Schedule, the diagnosed condition will be 
evaluated by analogy to closely-related diseases or injuries 
in which not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.  
 
Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the service-connected paramyotonia congenita is 
evaluated as 30 percent disabling from September 30, 1997 to 
July 7, 2000, and 60 percent disabling beginning on July 8, 
2000, under Diagnostic Codes 8023 and 6354.  

Diagnostic Code 8023 provides a minimum 30 percent evaluation 
for progressive muscular atrophy.  In order to warrant a 
minimum evaluation under this code, ascertainable residuals 
must be present.  Determination as to the presence of 
residuals not capable of objective verification (for example 
headaches, dizziness and fatigability) must be approached on 
the basis of the diagnosis recorded.  Subjective residuals 
will be accepted when consistent with the disease and not 
more likely attributable to other disease or no disease.  
When ratings in excess of the minimum ratings are assigned, 
the diagnostic codes utilized as bases of evaluation be cited 
in addition to the codes identifying the diagnoses.  

Diagnostic Code 6354 provides ratings for Chronic Fatigue 
Syndrome (CFS). Diagnostic Code 6354 provides that CFS 
includes debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms.  A 10 percent rating 
is assigned for signs and symptoms of CFS that wax and wane 
but result in periods of incapacitation of at least one but 
less than two weeks total duration per year or the symptoms 
are controlled by continuous medication.  

A 20 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or signs and symptoms that wax and wane, resulting in periods 
of incapacitation of at least two but less than four weeks 
total duration per year.  

A 40 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or 
the signs and symptoms wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
duration per year.  

A 60 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, 
or signs and symptoms that wax and wane, resulting in periods 
of incapacitation of at least six weeks total duration per 
year.  

A 100 percent rating is assigned for signs and symptoms of 
CFS that are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care.  A Note to Diagnostic Code 
6354 provides that, for the purpose of rating CFS, the 
condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.88b.  

The medical evidence in this case consists of post-service 
treatment records and a VA examination dated in July 2003.  

The veteran's treatment records show that she had a rare 
genetic form of muscular dystrophy.  A June 1999 treatment 
note indicated that the veteran complained of increasing 
weakness, lightheadedness and nausea.  The veteran continued 
to work on a regular basis.  

A May 1997 report indicated a diagnosis of paramyotonia 
congenita, and history of past stroke with dysesthesia over 
the right body, and multiple episodes of spine trauma with 
various car accidents.  

A September 1996 report indicated that the veteran got severe 
cramps involving almost every muscle, particularly her ribs 
and extremities.  These were noted to occur every day when 
she woke; at times she had trouble getting to sleep.  
Symptoms were noted to worsen with cold temperatures.  The 
veteran also described severe fatigue and extreme weakness 
and reported that at times she was unable to walk for several 
days up to a week if she overexerted herself.  

The veteran reported that she lost her job on July 7, 2000.  

A September 2000 medical evaluation noted that the veteran 
suffered from paramyotonia congenita, was unable to muster 
the strength to work on a daily basis, and was terminated 
from her job in July 2000.  She reported having difficulty to 
carry objects for any prolonged period of time and being in 
constant pain due to her muscle weakness.  The veteran was 
noted to have a 50 percent whole person impairment and had 
limitations on work.  

A October 2001 medical consultation report indicated that the 
veteran's myopathy had been causing tiredness and fatigue.  
She was noted to be having more difficulty in functioning and 
to have been terminated from her job due to an inability to 
go to work on a regular basis.  She was able to do limited 
work around the house.  She could not carry a laundry basket 
but could do some minor laundry and cooking.  She became 
tired after walking about half an hour at the grocery store 
or mall and took along a cane or wheelchair if she needed to 
be out long.  

During the examination, the veteran was able to get on and 
off of the examining table.  Her muscle strength testing 
showed mild weakness in upper and lower extremities, mostly 
after exercise.  

A January 2002 psychiatric treatment report also noted some 
of the veteran's symptoms related to her physical condition.  
She was noted to have general muscle weakness, considerable 
fatigue.  It was extremely difficult for her to engage in 
most daily activities without numerous rest breaks.  She 
could pace herself and was planning on taking college 
classes.  There were times when her concentration was 
interrupted.  

When the veteran felt good, she wanted to work, but added 
that the reality was that it was difficult for her to move 
and be physically assertive for any significant length of 
time.  She was noted to have driven herself to the 
evaluation.  

The examiner indicated that the veteran was forthright and 
did not appear to be feigning her symptoms.  The veteran was 
also noted to be fully independent with activities of daily 
living and could groom herself and perform daily hygiene.  

In July 2003, the veteran was afforded a VA examination.  The 
medical history was noted on the examination report.  She 
indicated that her symptoms varied from day to day.  She 
reported generalized weakness, extensive fatigue and 
functional loss all over at times.  

The veteran noted increased pain in the ankles in the 
mornings and could not sit or lie in one position.  She had 
aching to throbbing type pain, muscle cramps in the lower 
legs and mid back at intervals, and significant neck pain.  
She needed assistance with care at home, with cleaning and 
shopping. She stated that everything at home is done by her 
husband and children.  

The veteran reported that she could cook only a simple meal 
and could not be in the kitchen very long due to fatigue, 
pain, and discomfort.  She must sit down often during 
dressing and used a hand held device while taking a shower.  
She was noted to be able to drive her son to school.  She 
also had loss of memory, dizziness and feeling off balance.  
The veteran was diagnosed with paramyotonia congenita.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 30 percent from September 30, 1997 to July 7, 2000, 
or in excess of 60 percent beginning on July 8, 2000, for the 
service-connected paramyotonia congenita with a probable 
history of a cerebrovascular accident, is not assignable in 
this case.  

In order to warrant a higher evaluation under Diagnostic 
Codes 8023/6354 from September 30, 1997 to July 7, 2000, the 
signs and symptoms of the veteran's disability must have been 
nearly constant, with restriction of routine daily activities 
to less than 50 percent of the pre-illness level, or must 
have waxed and waned, resulting in periods of incapacitation 
of at least six weeks total duration per year.  

The evidence in this case shows significant symptoms, but not 
such that they restricted her routine daily activities to 
less than 50 percent of the pre-illness level.  There is no 
evidence that the veteran's symptoms resulted in periods of 
incapacitation of at least six weeks total duration per year 
from September 1997 to July 2000.  In this regard, the Board 
also notes that the veteran was able to work on some basis 
until July 7, 2000.  

In addition, in order to warrant and evaluation in excess of 
60 percent beginning on July 8, 2000, the veteran's signs and 
symptoms must be shown to be nearly constant and so severe as 
to restrict routine daily activities almost completely and 
occasionally preclude self-care.  

The veteran's symptoms, as noted in her medical records, do 
seriously affect her daily activities, but currently cannot 
be said to be so severe as to restrict routine daily 
activities almost completely.  She is still able to perform 
daily activities, albeit with some limitation, and is noted 
to be able to drive and shop.  The medical evidence in this 
case does not warrant an evaluation in excess of 60 percent 
from July 8, 2000.   

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's distinct 
manifestations of her disability results in so exceptional or 
so unusual a disability picture as to warrant the assignment 
of higher evaluations on an extraschedular basis.  See 
38 C.F.R. § 3.321.  There is a showing of marked interference 
with employment for which the veteran has been assigned a 
total compensation rating based on individual 
unemployability.  

However, the service-connected disability picture is not 
shown to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the Board is not required to remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An initial evaluation in excess of 30 percent from September 
30, 1997 to July 7, 2000, and in excess of 60 percent from 
July 8, 2000, for service-connected paramyotonia congenita 
with a probable history of a cerebrovascular accident, is 
denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's service connection claims must be remanded 
for additional action by the RO.  

When the veteran's claims were previously before the Board in 
September 2005, they were remanded for further development.  
In doing so, the Board noted that it was unclear whether the 
veteran suffered from actual disabilities (other than mere 
pain without an underlying disability) of the cervical spine, 
thoracic spine, and lumbosacral spine and/or whether any 
symptomatology associated with the spine is part of her 
service-connected paramyotonia congenita with a probable 
history of a cerebrovascular accident.  A VA medical 
examination and opinion regarding these questions was 
requested.  

Regarding headaches, the Board also indicated that a VA 
examination must be scheduled.  The Board indicated that the 
examiner must indicate whether the veteran suffers from 
migraine headaches and, if so, whether such headaches were 
aggravated by service.  The examiner was also asked to state 
whether a headache disorder is related to the veteran's 
service-connected paramyotonia congenita with a probable 
history of a cerebrovascular accident.

The veteran was afforded a VA examination in January 2006.  
With respect to the veteran's headaches, the examiner noted 
the veteran's reported history of a motor vehicle accident 
in November 1986.  The veteran reported that headaches began 
after this accident.  

The examiner indicated that the veteran had headaches 
arising from neck pain due to cervical disk.  No medical 
opinion was offered as the examiner stated that "[he could] 
not resolve this issue without resorting to mere 
speculation."  

The veteran was noted to have been in several automobile 
accidents and the examiner indicated that the claims file 
showed conflicting evidence as to the onset of the 
headaches.  The examiner did not offer an opinion regarding 
whether the veteran's headaches were aggravated by service.  
And the examiner did not state whether a headaches disorder 
is related to the service-connected paramyotonia congenita 
with a probable history of a cerebrovascular accident.  

With respect to the veteran's spine, the January 2006 VA 
examination appears to comment on only the veteran's 
cervical and lumbar spine.  The veteran was noted to have 
had fusion surgery of the cervical spine.  Again, the 
veteran was noted to have been in several motor vehicle 
accidents.  No specific diagnosis was indicated and no 
medical opinion was offered as the examiner stated that "[he 
could] not resolve this issue without resorting to mere 
speculation."  The examiner indicated that it is impossible 
to separate out the symptoms as to onset of the problem and 
stated that this was separate and apart from the service-
connected paramyotonia congenita.  

With respect to the lumbar spine, the examiner indicated a 
diagnosis of lumbar strain, but no medical opinion was 
offered.  The examiner did, however, note that the date of 
onset was 1986 and initial manifestations started with the 
first car accident when the veteran was stationed in Italy.  

No evaluation of the veteran's thoracic spine was undertaken 
and no opinion was offered regarding whether any 
symptomatology associated with the spine is part of her 
service-connected paramyotonia congenita with a probable 
history of a cerebrovascular accident.  

Based on the foregoing, the Board finds the January 2006 
examination to be incomplete and concludes that this matter 
must be remanded for compliance with the Board's September 
2005 remand instructions.  As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  

Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Here, the veteran has been seen for treatment by the Richmond 
VA Medical Center.  Upon remand, treatment records from this 
facility dated since February 2006 should be associated with 
the veteran's claims file.  In this respect, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but she was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date.  

Upon remand, therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions:

1.  The AOJ should send the veteran and 
her representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
she identify all VA and non-VA health 
care providers, not already associated 
with the veteran's claims file, that have 
treated her since service for any back 
and neck conditions.  This should include 
medical and treatment records from 
Richmond VA Medical Center, dated since 
February 2006.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  The RO should schedule a VA medical 
examination to determine whether the 
veteran suffers from disabilities of the 
cervical spine, thoracic spine, and/or 
lumbosacral spine, other than mere pain 
without an actual underlying disability.  
If so, the examiner must specify each 
diagnosis.  In addition, the examiner is 
asked to offer an opinion as to whether 
it is at least as likely as not that that 
any diagnosed cervical, thoracic, or 
lumbar spine disability is related to the 
veteran's service, to include any motor 
vehicle accidents that may have occurred 
during any period of the veteran's active 
service.  As well, if any such disability 
is found, the examiner must indicate 
whether it is (i) separate and apart from 
the veteran's service-connected 
paramyotonia congenita with a probable 
history of a cerebrovascular accident, or 
(ii) secondary to or caused by the 
veteran's service-connected paramyotonia 
congenita with a probable history of a 
cerebrovascular accident.  If no separate 
disability is indicated, the examiner 
should indicate whether the veteran's 
neck and back pain is a symptom of some 
other disability, to include the 
veteran's the veteran's service-connected 
paramyotonia congenita with a probable 
history of a cerebrovascular accident.  
All necessary diagnostic tests should be 
conducted.  A rationale for all 
conclusions should be provided.  The 
examiner must review the claims file in 
conjunction with the examination.  

4.  The RO should schedule a VA 
neurologic examination to determine 
whether the veteran suffers from migraine 
headaches.  If so, the examiner should 
indicate whether such headaches were 
aggravated by service beyond the normal 
expected progression of the condition.  
Also, the examiner must indicate whether 
there is any causal relationship between 
the veteran's service-connected 
paramyotonia congenita with a probable 
history of a cerebrovascular accident and 
her claimed headaches.  

The physician is requested to offer an 
opinion as to: 

(a).  Does the appellant have a 
headache disorder?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a headache disorder, did 
such disorder have its onset during 
any period of active service, or was 
such disability caused by any incident 
that occurred during such active 
service?  

(c).  Did a headache disorder, exist 
prior to any period of active duty?  
If so, state (if possible) the 
approximate date of onset of such 
disorder.  In this regard, the 
examiner is asked to comment on the 
veteran's reported medical history as 
well as her medical records.  

(d)  If a headache disorder preexisted 
any period of active duty, did such 
disorder increase in disability during 
such period of active duty?  In 
answering this question, the examiner 
is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.  

(e).  If a headache disorder increased 
in disability during service, was that 
increase due to the natural 
progression of the disease?  

(f).  Is there any causal relationship 
between the veteran's service-
connected paramyotonia congenita with 
a probable history of a 
cerebrovascular accident and her 
claimed headaches.  

In offering these opinions, the examiner 
should comment on the service medical 
records, post-service treatment records 
and examination reports, and the 
veteran's reported medical history.  All 
necessary diagnostic tests should be 
conducted.  A rationale for all 
conclusions should be provided.  The 
examiner must review the claims file in 
conjunction with the examination.  

5.  Finally, following completion of the 
requested development, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a Supplemental Statement of the 
Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


